CLAY, Commissioner.
Appellee Hall is a contractor who constructed a water plant for appellant City of Hazard. The work was satisfactorily-completed and paid for'by the city except for an item of $3,736. Hall sought recovery of this amount and the trial judge, trying-the case without a jury, found for Hall.
The original contract price was $398,-000. Some extra work was required, for which the city agreed to pay the sum of $29,500.
Two items of work in the original specifications were omitted by agreement, the contract price thereof being $3,736, the amount in controversy. As testified to by appellee Hall and the consulting engineer (who was the agent of the city in the overall supervision of the work), and supported by letters with respect thereto, this item of $3,736 (the contract price for omitted items) was deducted from the cost of the extra work when Hall agreed to perform it for $29,500. (Otherwise the figure would have been $33,236.) It is the city’s contention that this item should not have been deducted in the calculations for the cost of the extra work, and that the city’s total indebtedness (which was paid) was $398,-000 plus $29,500, less $3,736.
The trial court accepted the method of' computation agreed to between Hall and the-consulting engineer, which allowed credit for this $3,736 item in fixing the net cost of extra items at $29,500, and determined the city was not entitled to deduct it from the original contract price. This decision is-amply supported by the record. We cannot set it aside on the theory that the newly elected and appointed city officials, who lacked familiarity with this entire enterprise- and were not engineers, may have misunderstood the method by which the total cost off the project was determined.
The judgment is affirmed.